Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-7-2009

Essex Ins Co v. RMJC Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4528




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Essex Ins Co v. RMJC Inc" (2009). 2009 Decisions. Paper 2065.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2065


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 07-4528


                         ESSEX INSURANCE COMPANY

                                         v.

                               RMJC, INC.;
                    STARLIGHT MANAGEMENT COMPANY

                                                           RMJC, Inc.,
                                                               Appellant


                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                        D.C. Civil Action No. 01-cv-04049
                           (Honorable Harvey Bartle III)


                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                               November 20, 2008

            Before: SCIRICA, Chief Judge, RENDELL, Circuit Judge, and
                      O’CONNOR, Retired Associate Justice *

                             (Filed on January 07, 2009)


                            OPINION OF THE COURT




  *
   The Honorable Sandra Day O’Connor, Retired Associate Justice of the Supreme
Court of the United States, sitting by designation.
SCIRICA, Chief Judge.

       RMJC, Inc. appeals from a judgment in favor of the plaintiff, Essex Insurance

Company, which had issued RMJC a commercial general liability insurance policy.

RMJC operates the Show and Tel Show Bar, an adult nightclub, and was found liable in

Pennsylvania state court for injuries suffered on an outside stairway by patron Mark

Jaworski. The state court determined Jaworksi’s injuries occurred as a result of his

removal from the club after an altercation with its security personnel, also known as

bouncers. The District Court declared Essex had no duty to indemnify RMJC against the

state-court judgment and ordered RMJC to reimburse Essex for the $410,315.15 it had

paid to satisfy the judgment. RMJC contends the District Court erred as a matter of law

in finding Essex had no duty to indemnify. RMJC argues further that even if Essex was

not obliged to pay the state-court judgment, it is not entitled to restitution for amounts it

voluntarily paid. For the following reasons, we will affirm.1

                                              I.

       This case is before us for a second time. A more complete description of the facts

can be found in our previous decision, in which we reversed the District Court’s grant of

summary judgment in favor of RMJC. Essex Ins. Co. v. Starlight Mgmt. Co., 198 F.
1
     The District Court exercised jurisdiction under 28 U.S.C. § 1332. We have
jurisdiction under 28 U.S.C. § 1291.

                                               2
App’x 179 (3d Cir. 2006) (non-precedential). The parties’ dispute centers on an

exclusion provision in the insurance policy:

       This insurance does not apply to any claim, suit, cost or expense arising out
       of:
       ...
       Assault and/or Battery or out of any act or omission in connection with the
       prevention or suppression of such acts, whether caused by or at the
       instigation or direction of any Insured, Insured’s employees, patrons or any
       other person.

The District Court originally granted summary judgment for RMJC on the ground that

Jaworski’s successful state-court action pursued only negligence claims, which are

covered under the insurance policy. But because the state-court jury was not asked to

consider whether there was an assault, we determined the jury’s finding was not

conclusive as to whether the policy exclusion applied. We vacated the summary

judgment order and remanded for further factual development. After a hearing, the

District Court found Essex had “proven by a preponderance of the evidence that

Jaworski’s injuries at the Show and Tel . . . arose out of an assault and battery and that

there was ‘but for’ causation between the assault and battery and his injuries.”

Accordingly, it held the insurance policy did not cover the state-court judgment and

awarded Essex restitution for having earlier paid the judgment on RMJC’s behalf.2


   2
     Under a reservation of rights, Essex defended RMJC in the state-court tort action and
in unsuccessful appeals. Essex satisfied the state-court judgment after the Pennsylvania
Supreme Court denied a petition for allowance of appeal and while this declaratory
judgment action was pending in District Court. The original judgment was for $350,000,
                                                                              (continued...)

                                               3
                                            II.

                                            A.

       RMJC identifies five ways in which the District Court purportedly erred as a

matter of law in declaring Essex had no duty to indemnify its insured against Jaworksi’s

injuries.3 None of its contentions have merit.

       First, RMJC claims the District Court erred by construing the term “arising out of”

in the insurance policy exclusion to refer to “but for” causation rather than proximate

causation. In RMJC’s view, this interpretive difference could be dispositive because a

policy excluding from coverage only those injuries that are proximately caused by

assaults will indemnify more broadly than a policy excluding from coverage any injury

for which an assault is a “but for” cause. Under Pennsylvania law, which both parties

agree governs our interpretation of the insurance policy, ambiguous policy provisions are

to be construed against the insurer. Minn. Fire & Cas. Co. v. Greenfield, 855 A.2d 854,

861 (Pa. 2004). Pointing to cases in which Pennsylvania courts have construed “arising

out of” to mean “but for” causation where it describes the injuries or claims covered by an

insurance policy, RMJC argues that where, as here, the same phrase describes exclusions

from coverage, it should be construed against the insured to mean proximate causation.

   2
    (...continued)
but Essex paid an additional $60,315.15 in delay damages and other costs. See Pa. R.
Civ. P. 238.
   3
    We exercise plenary review over a district court’s conclusions of law. Wartsila NSD
N. Am., Inc. v. Hill Int’l, Inc., 530 F.3d 269, 273 (3d Cir. 2008).

                                             4
       The flaw in RMJC’s argument is that “arising out of” is not an ambiguous term.

“Where . . . the language of the contract is clear and unambiguous, a court is required to

give effect to that language.” Id. RMJC does not identify a single case in which “arising

out of” has been interpreted in terms of proximate causation. In fact, courts applying

Pennsylvania law have held the phrase denotes “but for” causation both where it defines

what is included in coverage and where it delineates exclusions. See, e.g., Forum Ins. Co.

v. Allied Sec., Inc., 866 F.2d 80, 82 (3d Cir. 1989); Madison Constr. Co. v. Harleysville

Mut. Ins. Co., 735 A.2d 100, 109-10 (Pa. 1999). The District Court construed the phrase

correctly.

       Second, RMJC contends the District Court improperly relied on the state-court

conviction of Terrence Benson, one of RMJC’s security guards, for assaulting Jaworksi

on the night in question. RMJC notes that Jaworski’s injuries occurred when he fell (or,

as the District Court concluded, was thrown down) the stairs, whereas Benson was

convicted for earlier conduct inside the premises. In RMJC’s view, Benson’s assault

could not be the proximate cause of Jaworski’s injuries.

       Insofar as RMJC’s argument hinges on a proximate causation standard, it

misinterprets the language of the insurance policy, as explained above. Moreover,

Benson’s conviction is not the only evidence on which the District Court’s judgment

rests. On the basis of testimony from several witnesses, the District Court determined

Jaworski was assaulted both inside the club and on the stairway. It did not find—nor,



                                             5
given the language of the policy exclusion, did it need to find—that Benson himself

committed the assault on the stairway.

       Third, RMJC asserts the District Court erred in applying the assault exclusion

without finding a specific intent on the part of any actor to harm Jaworski. According to

RMJC, an exclusion for assault requires a finding of actual subjective intent on the part of

the alleged assailant to cause not just the act but also the resulting injury; inferring intent

from conduct is impermissible. But all of the cases cited by RMJC in support of this

proposition involve insurance policy language excluding coverage only for harm that is

specifically expected or intended by the insured. See Aetna Life & Cas. Co. v.

Barthelemy, 33 F.3d 189 (3d Cir. 1994) (bodily injury or property damage “expected or

intended by any insured”); Wiley v. State Farm Fire & Cas. Co., 995 F.2d 457 (3d Cir.

1993) (bodily injury or property damage “expected or intended by an insured”);

Greenfield, 855 A.2d 854 (injuries “expected or intended by the insured”); Mohn v. Am.

Cas. Co. of Reading, 326 A.2d 346 (Pa. 1974) (“intentionally self inflicted injury”);

United Servs. Auto. Ass’n v. Elitzky, 517 A.2d 982 (Pa. Super. 1986) (bodily injury or

property damage “expected or intended by the insured”). The exclusion provision at issue

here contains no such language, and RMJC cites no cases indicating that specific intent to

cause harm is a required element of the tort of assault. On the contrary, Pennsylvania

courts have applied assault and battery exclusions without inquiring into the assailant’s

specific intent. See, e.g., Acceptance Ins. Co. v. Seybert, 757 A.2d 380 (Pa. Super. 2000);



                                               6
Britamco Underwriters, Inc. v. Grzeskiewicz, 639 A.2d 1208 (Pa. Super. 1994). The

District Court’s judgment requires only a finding—which the court made—that

Jaworski’s injuries arose out of an assault, not a determination of a particular actor’s

specific intent to inflict those injuries.

       RMJC’s final two allegations of error relate to the fact that the District Court did

not identify the specific assailant(s) who caused Jaworski’s injuries. First, RMJC argues

the exclusion would not apply if the assailant(s) was not an RMJC employee because

RMJC’s state-court liability was predicated only on the acts of its employees, not the acts

of other parties. Second, RMJC contends the exclusion would not apply if the actor(s)

who was negligent for purposes of the state-court judgment was distinct from the actor(s)

who assaulted Jaworski. It is true that the District Court did not determine who assaulted

Jaworski, but the applicability of the exclusion does not depend on the identity of the

assailant. The exclusion applies as long as an assault was a “but for” cause of Jaworski’s

injuries. It is irrelevant whether the assailant was an RMJC employee, a patron, or

neither. Nor does it matter whether the assailant was also the negligent party for purposes

of the state-court judgment, so long as the assault was a “but for” cause of the injuries for

which RMJC was held liable. The District Court determined Jaworski was assaulted not

only inside the club but also on the stairway—indeed, it determined he was actually

thrown down the stairs. This is a more than sufficient basis for the District Court’s

conclusion that an assault was a “but for” cause of Jaworski’s injuries. Accordingly, the



                                              7
District Court properly held Essex had no duty to indemnify RMJC against the state-court

judgment.

                                             B.

       RMJC argues that regardless of whether Essex had a duty to indemnify, it is not

entitled to restitution of the money paid to satisfy the state-court judgment against RMJC.

Generally, a party can obtain the equitable remedy of restitution “where the claimant

[can] show that a benefit was wrongfully secured or passively received, and that it would

be unconscionable for the party receiving the benefit to retain it without payment. . . . We

must focus not on the intention of the parties but on the extent [to which] the enrichment

is unjust.” Burgettstown-Smith Twp. Joint Sewage Auth. v. Langeloth Townsite Co., 588
A.2d 43, 45 (Pa. Super. 1991). The District Court found RMJC was unjustly enriched by

Essex’s payment of the state-court judgment against it, since, as discussed above, Essex

was not obligated to indemnify RMJC.

       RMJC’s argument that restitution is unavailable in this case rests on two different

doctrinal grounds. First, RMJC notes that restitution is not available where an express

contract governs the parties’ obligations. The District Court endorsed this general

principle but determined it did not apply here, since the insurance contract was silent on

the question of reimbursement for unobligated payments.4 We agree. A plaintiff is not


   4
   RMJC notes that the contract does provide for reimbursement of the deductible
amount in the event Essex pays to settle a claim or suit, but as the context makes clear,
                                                                               (continued...)

                                             8
foreclosed from seeking restitution by the mere existence of a contract with the defendant,

but only where the plaintiff has an “alternative right on an enforceable contract.” 26

Richard A. Lord, A Treatise on the Law of Contracts [Williston on Contracts] § 68:5 (4th

ed. 2003) (emphasis added). For example, “[w]hen [a] non-breaching party elects to sue

on [a] contract, ordinary contract rules limit compensatory damages to his expectancy

interest, even if this measure of relief fails to disgorge the breacher’s profits.” Curley v.

Allstate Ins. Co., 289 F. Supp. 2d 614, 621 (E.D. Pa. 2003); see also Hershey Foods

Corp. v. Ralph Chapek, Inc., 828 F.2d 989, 999 (3d Cir. 1987) (“[W]here the contract

‘fixes the value of the services involved,’ there can be no recovery under a quantum

meruit theory.”). But where, as here, the terms of the contract do not address the

compensation owed to a plaintiff for a particular benefit conferred on the defendant, the

plaintiff may obtain restitution if the defendant would be unjustly enriched by retaining

that benefit. RMJC does not dispute that it was unjustly enriched by Essex’s payment of

its liability to Jaworski.

       RMJC’s second argument against restitution presents a closer question. RMJC

contends Essex cannot recoup the amount of the state-court judgment because it paid the

judgment voluntarily under a mistake of law. Pennsylvania courts do not appear to have




   4
    (...continued)
that provision applies in circumstances where the claim or suit falls within the scope of
coverage. It cannot reasonably be read as foreclosing reimbursement in all other
circumstances, including those in which Essex has no obligation to indemnify.

                                              9
decided whether the voluntary payment doctrine precludes recovery of insurance

indemnity payments.

       When there is no Pennsylvania Supreme Court decision directly on point,
       we are charged with predicting how it would resolve the question at issue.
       In order to do so, we must take into consideration (1) what the Pennsylvania
       Supreme Court has said in related areas, (2) the decisional law of the
       Pennsylvania intermediate courts, (3) federal cases interpreting state law,
       and (4) decisions from other jurisdictions that have discussed the issue.

Canal Ins. Co. v. Underwriters at Lloyd’s London, 435 F.3d 431, 436 (3d Cir. 2006).

       Pennsylvania courts have endorsed the general doctrine prohibiting recovery for

voluntary payments made due to a mistake of law. In Acme Mkts., Inc. v. Valley View

Shopping Ctr., Inc., for example, the Pennsylvania Superior Court held the plaintiff, a

tenant of a shopping center, could not recover payments it had made to its landlord for

maintenance of the parking lot. 493 A.2d 736 (Pa. Super. 1985). The plaintiff contended

it had made the payments because it mistakenly believed it had a continuing contractual

obligation to maintain the lot, when, in actuality, its lease required maintenance

contributions only during an initial term. The court observed that “[i]f this interpretation

was erroneous, the mistake was one of law. Payments made pursuant to a mistake of law

cannot be recovered.” Id. at 738.

       In an earlier case, we predicted the Pennsylvania Supreme Court would not allow

an insurer to recover the cost of defending an insured if it was later determined the insurer

had no duty to do so. Terra Nova Ins. Co. v. 900 Bar, Inc., 887 F.2d 1213, 1219-20 (3d

Cir. 1989). We reasoned that “[a] rule permitting such recovery would be inconsistent

                                             10
with the legal principles that induce an insurer’s offer to defend under reservation of

rights” because such a rule would effectively require the insured “to pay for the insurer’s

action in protecting itself against the estoppel to deny coverage that would be implied if it

undertook the defense without reservation.” Id. Similarly, a district court has held that an

insurer could not recover a payment made to settle a malpractice suit. Coregis Ins. Co. v.

Law Offices of Carole F. Kafrissen, P.C., 140 F. Supp. 2d. 461 (E.D. Pa. 2001). In that

case, prior to the settlement payment, the underlying malpractice suit in state court had

been stayed pending the outcome of the federal action determining whether the insurer

had a duty to defend and indemnify.

       Notwithstanding this case law, we are confident the Pennsylvania Supreme Court

would allow Essex to recover its indemnity payment. “The rule disallowing recovery

when payments have been made under a mistake of law is supported as a corollary of the

criminal law maxim that one is presumed to know the law and that to hold otherwise

would render legal accountability unenforceable.” Acme, 493 A.2d at 737. Consistent

with this rationale, “[t]he voluntary payment defense . . . is inapplicable when money is

paid by a person without ‘full knowledge of the facts.’” Liss & Marion, P.C. v. Recordex

Acquisition Corp., 937 A.2d 503, 514 (Pa. Super. 2007).

       Essex’s payment falls into this excluded category. Essex was obliged to defend

RMJC in state-court proceedings that resulted in an adverse judgment. Essex Ins. Co. v.

RJMC, Inc., No. 01-4049, 2002 WL 32348287 (E.D. Pa. Jan. 17, 2002). Essex’s payment



                                             11
of that judgment, unlike the plaintiff’s payment in Acme, was not due to a

misinterpretation of contractual language. Essex knew it had no obligation to indemnify

RMJC against injuries arising out of an assault. Indeed, it was litigating its liability in

federal court on the basis of that proper understanding of the contract. The important

question to be resolved was factual: whether Jaworski’s injuries were caused by an

assault. To answer that question, the District Court had to make credibility

determinations and evaluate witness testimony as to disputed facts. Essex’s uncertainty

over how the court would resolve those key factual issues is a far cry from cases where

plaintiffs made payments under mistakes of pure law. See, e.g., Home Ins. Co. v.

Honaker, 480 A.2d 652 (Del. 1984) (denying insurer’s claim for recovery of

overpayments made to insured in mistaken belief that policy limit was $25,000, rather

than actual limit of $10,000).

       Policy considerations also weigh in favor of allowing recovery of indemnity

payments in cases like this one. Courts are mindful of the potential conflict of interest

that lurks wherever insurers undertake the legal defense of their insureds. In some

instances, permitting insurers to seek restitution would exacerbate those conflicts. For

example, as Terra Nova and Coregis recognized, allowing restitution for an insurer’s

defense or settlement costs risks altering the incentives the law has created for insurers to

provide vigorous and effective defenses.




                                              12
       This incentive structure would not be disrupted by permitting an insurer

exhaustively to defend its insured under a reservation of rights, pay a resultant judgment,

and then litigate its duty to indemnify. As the District Court observed, Essex’s

satisfaction of the state-court judgment protected the interests of all relevant parties. It

ensured Jaworski suffered no further delay in receiving the compensation to which he was

entitled. It also ensured neither Essex nor RMJC would have to pay the additional post-

judgment interest that would have accrued while they litigated the issue of indemnity.

Indeed, RMJC appears to miss the irony that it reaped this very benefit in this case, but

would not have under the rule it urges. Under its proposed rule, Essex would almost

certainly have declined to pay the judgment for fear of foreclosing its ability to seek

restitution. RMJC would then have been saddled with a significantly larger debt to

Jaworski once Essex was adjudged to have no duty of indemnification.5

       Furthermore, unlike the insured in Honaker, RMJC was plainly on notice at the

time of the payment that Essex disputed its obligation to indemnify. Honaker, 480 A.2d

at 653, 655. This federal action was then pending, and both parties have since litigated it

energetically. Awarding restitution to Essex therefore works no unfairness to RMJC,




   5
     The District Court attributed this hypothetical additional liability to delay damages,
but these do not accrue after “the date of the award, verdict or decision.” Pa. R. Civ. P.
238(a)(2). But post-judgment interest would have continued to accumulate at a rate of six
percent per year. 42 Pa. Cons. Stat. § 8101; 41 Pa. Cons. Stat. § 202. Essex satisfied the
state-court judgment no later than April 2005. If the judgment had remained unpaid up
until now, it would have increased by more than $70,000.

                                              13
which could not have reasonably changed its position in reliance on Essex’s payment.

Precluding recovery, on the other hand, would create inefficient incentives and disserve

the interests of insurers, insureds, and injured third parties.6

       Accordingly, we will affirm the District Court’s judgment.




   6
     Because we find the bar on recovery of voluntary payments does not apply in these
circumstances, we do not address Essex’s contention that this argument has been waived.

                                               14